PER CURIAM.
The Office of Disciplinary Counsel (ODC) and respondent have entered into an Agreement for Discipline by Consent pursuant to Rule 21, RLDE, Rule 413, SCACR, in which respondent admits misconduct and agrees to issuance of either an admonition or public reprimand. We accept the agreement and issue a public reprimand. The facts, as set forth in the agreement, are as follows.

FACTS

Respondent’s financial institution reported ten (10) IOLTA account checks were presented for payment against insufficient funds. Respondent admits he had not been consistently performing reconciliations on his IOLTA account in a timely manner and, further, that he failed to verify that deposits had been credited to his account prior to disbursement.

LAW

Respondent admits that he has committed misconduct in violation of the Rules of Professional Conduct, Rule 407, SCACR, particularly Rule 1.15 (lawyer shall not disburse funds from an account containing the funds of more than one client or third person unless the funds to be disbursed have been deposited in the account and are collected). Further, respondent admits that he violated Rule 417, SCACR. Re*537spondent acknowledges that his misconduct constitutes grounds for discipline under the Rules for Lawyer Disciplinary Enforcement, Rule 413, SCACR, specifically Rule 7(a)(1) (it shall be ground for discipline for lawyer to violate Rules of Professional Conduct).

CONCLUSION

We find that respondent’s misconduct warrants a public reprimand. Accordingly, we accept the Agreement for Discipline by Consent and publicly reprimand respondent for his misconduct.
PUBLIC REPRIMAND.
TOAL, C.J., MOORE, WALLER, PLEICONES and BEATTY, JJ., concur.